VICKERY, J.
TRIAL.
(590 Cbl) In case an error in instruction is an error of commission, it is not necessary to call court’s attention to it particularly, a general exception being sufficient; but, in case it constitutes an error of omission, it is necessary that request for further instructions be asked, with suggestion to court as to what instruction should include.
(590 Ch) A charge of court on contributory negligence must be a complete, charge, showing both what the duty of plaintiff is respecting the burden of proof and what the duty of defendant is in respect to burden of contributory negligence.
NEGLIGENCE.
(370 C3) In action for injuries claimed to have resulted from negligent act of street railway employees, charge as to contributory negligence, requiring defendant to convince jury that plaintiff’s negligence contributed to injury, held erroneous as against general exception, being an error of commission.
(Sullivan, PJ., concurs. Levine, J., dissents.)
For reference to full opinjon, see Omnibus Index, last page, this issue.